September 24, 1907. The opinion of the Court was delivered by
The petition in each of these cases is addressed to the Justices of this Court, and seeks to enjoin the State Board of Education from entering into certain contracts with certain publishers to furnish school books for the free public schools of the State.
Applications were made before Hon. C.A. Woods, Associate Justice, at chambers, for temporary injunctions, and he, on July 19th, 1906, in an opinion, published in 74 S.C. 560, rendered judgment refusing the temporary injunction sought. The petitioners appeal to this Court from said order on a number of exceptions which, with the complaint and answer and order appealed from, will be set out in the report of this case.
After careful consideration, the exceptions are overruled, and the order of Associate Justice Woods is affirmed for the reasons therein stated.